DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-36 objected to because of the following informalities:  In the claims 2-36 recite “The traffic analytics system according to claim n” should have a punctuation mark “,” after each number of the claim for example “The traffic analytics system according to claim n,”.  In the claim 20 lines 3 recite “generating a plurality of second subzone” should read as “generating the plurality of second subzone” because that phrase previously disclose in claim 19 lines 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-36 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because all the elements in the claim 1 are directed to select data, generate data, forming data and determine the outcome base on the data.  They all could be interpreted as the data that process 
Claim 2-36 are rejected based on inheriting the deficiency of claim 1 and failing to correct.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 and 16-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 17-19 and 44-51 of U.S. Patent No. 10916127.  Claims 1, 3, 5 and 16-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 11-17 of U.S. Patent No. 10699564.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16877963 is rejected with the Non-Statutory Double Patenting with above US Patent No. because the above US Patents is mainly claim telematics system associate with monitoring device to collect vehicle data corresponding to plurality of zone associate with road way, determining a geographical location of vehicle way and classifying the vehicle data.  The instant application is also claim a similar process but the instant application are directed to select data, generate . 
Claims 1-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16877936 (reference application).  Claims 1-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 47-81 of copending Application No. 16877982 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16877963 is rejected with the Non-Statutory Double Patenting with above copending application because the above copending application is mainly claim telematics system associate with monitoring device to collect vehicle data corresponding to plurality of zone associate with road way, determining a geographical location of vehicle way and classifying the vehicle data.  The instant application is also claim a similar process but the instant application are directed to select data, generate data, process data and determine the outcome base on the data and the instant application do not specify any structure to support.  Since the instant application is also claim a similar concept, therefore it’s obviously to one of ordinary skill in the art to reject the instant application with the Non-Statutory Double Patenting.  Please see the Non-Statutory Double Patenting table 2 below. 


Non-Statutory Double Patenting Table 1:
Instant application No. 16877963
US Patent No. 10916127
US Patent No. 10699564
1. (Original) A traffic analytics system comprises a processing resource, a first datastore and a network interface for communicatively coupling to a communication network, the traffic analytics system configured for: partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a 


the traffic analytics system configured for partitioning a road network area into a plurality of the traffic analytics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a hierarchical geospatial indexing system.


the traffic analytics system configured for partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone comprises the traffic analytics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a Geohash indexing system.

4. The method of claim 3, wherein subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones according to a Geohash indexing system.
6. (Original) The traffic analytics system according to claim 5 wherein classifier data associated with the classifier defines a precision of Geohashes of the Geohash indexing system.
19. The intelligent telematics system of claim 18 wherein the Geohash precision is 9.

7. (Currently Amended) The traffic analytics system according to claim 1 wherein the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone.


8. (Currently Amended) The traffic analytics system according to claim 1 wherein the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the traffic analytics system configured for selecting raw vehicle data from configured for interpolating data therefrom.


16. (Currently Amended) The traffic analytics system according to claim 15 wherein the traffic analytics system configured for generating the plurality of second subzone-related features includes the traffic analytics system configured for generating the plurality of second subzone- related features selected from a group of: minimum vehicle speed, maximum vehicle speed, average vehicle speed, median vehicle speed, standard deviation of 


the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone related features from the first subset of vehicle data and a second subset of vehicle data includes vehicle data for a 

12. The method of claim 10, wherein generating the plurality of features includes generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto.
18. (Currently Amended) The traffic analytics system according to claim 17 wherein generating the traffic analytics system configured for the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone-related features selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
46. The intelligent telematics system of claim 45 further configured to select the subzone-related features from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
13. The method of claim 12, wherein generating the subzone-related features are selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
19. (Currently Amended) The traffic analytics system the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone- related features from the first subset of vehicle data and the second subset of vehicle data further includes vehicle data for a same vehicle temporally preceding and subsequent thereto.


the traffic analytics system configured for the traffic analytics system configured for generating a plurality of second subzone- related features selected from a group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time.


the traffic analytics system configured for generating the plurality of features comprises the traffic analytics system configured for generating 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features from the portion of the plurality of second subzone-related features and are selected from a group of: road network zone average time to park, road network zone maximum time to park, road network zone minimum time to park, 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features from a third subset of vehicle data instances corresponding to a position within a road network zone and are selected from a group of: road network zone total number of visits and road network zone total number of unique visits.



Non-Statutory Double Patenting Table 2:
Instant application No. 16877963
Copending application No. 16877936
Copending application No. 16877982
1. (Original) A traffic analytics system comprises a processing resource, a first datastore and a network interface for communicatively coupling to a communication network, the traffic analytics system configured for: partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of 


the traffic analytics system configured for generating data indicative of the geographic location of the road network comprises the traffic analytics system configured for generating data indicative of geographic boundaries of the road network.
2. The method according to claim 1 wherein generating data indicative of the geographic location of the road network comprises generating data indicative of geographic boundaries of the road network.
47. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for generating data indicative of the geographic location of the road network comprises the intelligent telematics system configured for generating data indicative of geographic boundaries of the road network.
3. (Currently Amended) The traffic analytics system according to claim 1 wherein the traffic analytics system configured for partitioning a road network area into a plurality of the traffic analytics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a hierarchical geospatial indexing system.



4. The method according to claim I wherein classifier data associated with the classifier defines dimensions of each of the plurality of contiguous second subzones.
49. (New) The intelligent telematics system of claim 37 wherein classifier data associated with the classifier configured to define dimensions of each of the plurality of contiguous second subzones.
5. (Currently Amended) The traffic analytics system the traffic analytics system configured for partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone comprises the traffic analytics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a Geohash indexing system.




51. (New) The intelligent telematics system of claim 50 wherein classifier data associated with the classifier defines a precision of Geohashes of 
the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone.
7. The method according to claim I wherein selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes selecting raw vehicle data from second historical data corresponding to the road network zone.
52. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the intelligent telematics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone.
8. (Currently Amended) The traffic analytics system according to claim 1 wherein the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone and configured for interpolating data therefrom.

red for selecting raw vehicle data from second historical data corresponding to the road network zone and interpolating data therefrom.
the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to a second traffic zone and configured for interpolating data therefrom.


the traffic analytics system configured for interpolating data comprises the traffic analytics system configured for interpolating data [[is]] dependent on classifier data.
10. The method according to claim 9 wherein interpolating data is dependent on classifier data.
55. (New) The intelligent telematics system of claim 54 wherein the intelligent telematics system configured for interpolating data comprises the intelligent telematics system configured for interpolating data dependent on classifier data.

11. The method according to claim 9 including defining a boundary of the second traffic zone at a predetermined distance from a boundary of the road network zone.
56. (New) The intelligent telematics system of claim 54 further configured for defining a boundary of the second traffic zone at a predetermined distance from a boundary of the road network zone.
12. (Original) The traffic analytics system according to claim 9 further configured for defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
12. The method according to claim 9 including defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
57. (New) The intelligent telematics system of claim 54 further configured for defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
13. (Original) The traffic analytics system according to claim 9 further configured for defining a boundary of the second 


the traffic analytics system configured for generating a plurality of features based on the vehicle data, for at least a contiguous second subzone of the plurality of contiguous second subzones, includes the traffic analytics system configured for generating features defined by classifier data associated with the classifier.
14. The method according to claim 1 wherein generating a plurality of features based on the vehicle data, for at least a contiguous second subzone of the plurality of contiguous second subzones, includes generating features defined by classifier data associated with the classifier.
59. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for generating a plurality of features based on the vehicle data, for at least a contiguous second subzone of the plurality of contiguous second subzones, includes the intelligent telematics system configured for generating features defined by classifier data associated with the classifier.
15. (Currently Amended) The traffic analytics system the traffic analytics system configured for generating the plurality of features based on the vehicle data, for at least a contiguous second subzone of the plurality of contiguous second subzones, includes the traffic analytics system configured for generating a plurality of second subzone-related features from a first subset of vehicle data corresponding to a location within a contiguous second subzone.


the traffic analytics system configured for generating the plurality of second subzone-related features includes the traffic analytics system configured for generating the plurality of second subzone- related features selected from a group of: minimum vehicle speed, maximum vehicle speed, average vehicle speed, median vehicle speed, standard deviation of vehicle speed, minimum ignition, maximum ignition, total number of ignitions on, total number of ignitions off, average number of ignitions, ignition ratio, minimum number of vehicle visits/day, maximum 


the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone related features from the first subset of vehicle data and a second subset of vehicle data includes vehicle data for a same vehicle temporally subsequent thereto.


the traffic analytics system configured for the plurality of second subzone-related the traffic analytics system configured for generating the plurality of second subzone-related features selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.


the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second 


the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating a plurality of second subzone- related features selected from a group of: average dwell time, 

65. (New) The intelligent telematics system of claim 64 wherein the intelligent telematics system configured for generating the plurality of second subzone-related features comprises the intelligent telematics system configured for generating a plurality of second subzone-related features selected from a group of: average dwell time, 
the traffic analytics system configured for generating the plurality of features comprises the traffic analytics system configured for generating road network zone-related features from a fourth subset of vehicle data instances corresponding to a position within the road network zone or from a portion of the plurality of second subzone-related features.
21. The method of claim 15 wherein generating the plurality of features comprises generating road network zone-related features from a fourth subset of vehicle data instances corresponding to a position within the road network zone or from a portion of the plurality of second subzone-related features.
66. (New) The intelligent telematics system of claim 60 wherein the intelligent telematics system configured for generating the plurality of features comprises the intelligent telematics system configured for generating road network zone-related features from a fourth subset of vehicle data instances corresponding to a position within the road network zone or from a portion of the plurality of second subzone-related features.
the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features selected from a group of: road network zone minimum ignition off, road network zone maximum ignition off, road network zone average vehicle speed, road network zone maximum vehicle speed, road network zone minimum vehicle speed, road network zone average 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features from a third subset of vehicle data instances corresponding to a position within a road 


the traffic analytics system configured for generating the plurality of features comprises the traffic analytics system configured for generating second subzone-road network zone-related (SSRNZR) features from a relationship of the portion of the plurality of second subzone-related features to a portion of the road 

70. (New) The intelligent telematics system of claim 66 wherein the intelligent telematics system configured for generating the plurality of features comprises the intelligent telematics system configured for generating second subzone-road network zone-related (SSRNZR) features from a relationship of the portion of the plurality of second subzone-related features to a portion of the road 
the traffic analytics system configured for generating second subzone-road network zone-related features comprises the traffic analytics system configured for generating second subzone-road network zone-related features selected from a group of: SSRNZR Minimum Vehicle Speed Ratio, SSRNZR Average Vehicle Speed Ratio, SSRNZR Maximum Vehicle Speed Ratio, SSRNZR Minimum Ignition 


further configured for, for at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone, obtaining spatial relationship data and generating at least one feature from the spatial relationship data.
27. The method according to claim 1 comprising, for at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone, obtaining spatial relationship data and generating at least one feature from the spatial relationship data.
72. (New) The intelligent telematics system of claim 37 further configured for, for at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone, obtaining spatial relationship data and generating at least one feature from the spatial relationship data.
28. (Currently Amended) The traffic analytics system according to claim 27 wherein the traffic analytics system configured for obtaining spatial relationship data comprises the traffic analytics system configured for obtaining 



29. The method of claim 28 wherein the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone is a Geohash.
74. (New) The intelligent telematics system of claim 73 wherein the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone is a Geohash.
30. (Currently Amended) The traffic analytics system according to claim 29 wherein the traffic analytics system configured for the traffic analytics system configured for obtaining spatial relationship data indicative of a number of neighbours of the Geohash.


the traffic analytics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second the traffic analytics system configured for obtaining spatial relationship data indicative of a number of contiguous second subzones adjacent to the at least a contiguous second subzone having vehicle data corresponding to a location therein.


the traffic analytics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road the traffic analytics system configured for obtaining spatial relationship data indicative of a number of neighbours of the Geohash having vehicle data corresponding to a location therein.


the traffic analytics system configured for processing the classification data for determining a geographic location of the road network includes the traffic analytics system configured for processing classification data of each contiguous second 

78. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for processing the classification data for determining a geographic location of the road network includes the intelligent telematics system configured for processing classification data of each contiguous second subzone of the 
the traffic analytics system configured for generating data indicative of the geographic location of the road network includes the traffic analytics system configured for generating data indicative of each contiguous second subzone of the plurality of contiguous second subzones of a road network zone labelled as a portion of a vehicle way.
34. The method according to claim 33 wherein generating data indicative of the geographic location of the road network includes generating data indicative of each contiguous second subzone of the plurality of contiguous second subzones of a road network zone labelled as a portion of a vehicle way.
79. (New) The intelligent telematics system of claim 78 wherein the intelligent telematics system configured for generating data indicative of the geographic location of the road network includes the intelligent telematics system configured for generating data indicative of each contiguous second subzone of the plurality of contiguous second subzones of a road network zone labelled as a portion of a vehicle way.
the traffic analytics system configured for generating data indicative of the geographic location of the road network includes the traffic analytics system configured for generating data indicative of geographical boundaries thereof.
35. The method according to claim 1 wherein generating data indicative of the geographic location of the road network includes generating data indicative of geographical boundaries thereof.
80. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for generating data indicative of the geographic location of the road network includes the intelligent telematics system configured for generating data indicative of geographical boundaries thereof.
36. (Currently Amended) The traffic analytics system according to claim 1 further wherein the traffic analytics system configured for processing the classification data for determining a geographic location of the road comprises the traffic analytics system configured for including steps of: a) for each contiguous second subzone of the plurality of contiguous second subzones classified as a portion of a vehicle way, forming first neighbour count data indicative of a number of neighbours thereof classified as a portion of a vehicle way; summing first neighbour count data of each neighbour thereof for forming neighbour sum data; dependent on one of a first neighbour count less than 3 and a neighbour sum less than 9, modifying the classification data 




                                            Examiner Comment
There is currently no prior arts rejection at this given time the understood invention.  Once non-statutory double patenting issues and the rejection for 35 U.S.C. 101 are resolved and examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Perl et al. US 20190102840; Coleman, II et al. US 20190101914; Perl et al. US 20180300816; Stentz US 20180281815; Perl et al. US 20170372431; Stumphauzer, II et al. US 20160381325; Joshua et al. US 20140279707 and Stroila et al. US 20180066957 are the closest arts.
Allowable Subject Matter
Claims 1-36 would be allowable once non-statutory double patenting issues and the rejection for 35 U.S.C. 101 are resolved.
The following is an examiner’s statement of reason for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 “A traffic analytics system comprises a processing resource, a first datastore and a network interface for communicatively coupling to a communication network, the traffic analytics system configured for: partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of the plurality of contiguous second subzones, generating a plurality of features based on the vehicle data; generating unlabelled data includes the plurality of features for each of the plurality of contiguous second subzones; processing the unlabelled data by a classifier generated using at least one machine learning technique 
Prior arts of record fail to disclose “A traffic analytics system comprises a processing resource, a first datastore and a network interface for communicatively coupling to a communication network, the traffic analytics system configured for: partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of the plurality of contiguous second subzones, generating a plurality of features based on the vehicle data; generating unlabelled data includes the plurality of features for each of the plurality of contiguous second subzones; processing the unlabelled data by a classifier generated using at least one machine learning technique for classifying each second subzone of the plurality of contiguous second subzones as one of a portion of a vehicle way and not a portion of a vehicle way; forming classification data indicative of a classification of each of the plurality of contiguous second subzones; processing the classification data for determining a geographic location of the road network; and defining the road network includes generating data indicative of the geographic location of the road network.”.  However upon consideration of the claim invention, there is no 
Claims 2-36 depend on and further limit of independent claim 1, therefore claims 2-36 are considered allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683